UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5101


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN FANARY, a/k/a Brian Marshall,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00003-1)


Submitted:   January 9, 2012                 Decided:   February 6, 2012


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis M. Hart, Washington, D.C., for Appellant.        R. Booth
Goodwin II, United States Attorney, Miller Bushong, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Brian Fanary pled guilty

to possession with intent to distribute a quantity of oxycodone,

in violation of 21 U.S.C. § 841(a)(1) (2006), and possession of

a   firearm    by    a    convicted      felon,       in    violation       of     18   U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).                     The district court sentenced

Fanary to eighty-five months in prison, seven months above the

advisory Guidelines range.              Fanary timely appealed his sentence.

              Fanary      first    argues      that        he   was   denied       effective

assistance      of     counsel     when      his     defense      attorney         failed   to

challenge the drug quantity attributed to him for sentencing

purposes,     contending         that   a    portion       of   those      drugs    were    for

personal      use.          Unless      an     attorney’s           ineffectiveness          is

conclusively apparent on the face of the record, ineffective

assistance claims are generally not addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008);

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999)

(providing standard and noting that ineffective assistance of

counsel claims generally should be raised by motion under 28

U.S.C.A. § 2255 (West Supp. 2011)).                         The record in this case

falls   short    of       this    exacting     standard.          Therefore,         Fanary’s

ineffective assistance claim is not cognizable on direct appeal.

              Alternatively, Fanary challenges the reasonableness of

his   sentence       by    arguing      that       there    could     be    no     legitimate

                                               2
finding of the drug quantity where the defense of personal use

was    never    raised.        We     review       a    sentence      for       reasonableness,

applying       an    abuse    of     discretion         standard.              Gall   v.    United

States,    552       U.S.    38,     51    (2007);          see   also     United     States      v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                     In so doing, we

examine     the       sentence        for       “significant           procedural          error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to     consider       the     [18     U.S.C.]          § 3553(a)           [(2006)]      factors,

selecting       a    sentence        based      on     clearly       erroneous        facts,      or

failing to adequately explain the chosen sentence.”                                   Gall, 552

U.S. at 51.

               The    Government          bears       the    burden       of    proving,     by    a

preponderance of the evidence, the drug quantity attributable to

a defendant.          United States v. Carter, 300 F.3d 415, 425 (4th

Cir.    2002).         Generally,          in     reviewing         the     district       court’s

calculations         under    the     Guidelines,            this    Court      “review[s]     the

district       court’s       legal    conclusions            de     novo    and    its     factual

findings for clear error,”                   United States v. Manigan, 592 F.3d

621, 626 (4th Cir. 2010) (internal quotation marks and citation

omitted), and will “find clear error only if, on the entire

evidence, we are left with the definite and firm conviction that

a mistake has been committed.”                    Id. at 631 (internal quotation



                                                  3
marks    and    citation      omitted).            However,   because       he     failed    to

object to the district court’s calculation of drug quantity at

sentencing, Fanary’s claim is reviewed for plain error.                                  United

States v. Blatstein, 482 F.3d 725, 731 (4th Cir. 2007).

               Rule    32(i)(3)(A)        of   the       Federal    Rules     of    Criminal

Procedure permits a district court to “accept any undisputed

portion of the presentence report as a finding of fact.”                                  Fed.

R. Crim. P. 32(i)(3)(A).              Moreover, even if a defendant objects

to   a   finding      in    the    PSR,   in       the   absence    of   an      affirmative

showing that the information is not accurate, the court is “free

to adopt the findings of the [PSR] without more specific inquiry

or explanation.”            United States v. Love, 134 F.3d 595, 606 (4th

Cir. 1998) (internal quotation marks omitted).

               Here, there were no objections to the drug quantities

attributed to Fanary, much less any affirmative showing that the

information in the PSR was not accurate.                          We therefore conclude

that the district court did not err, plainly or otherwise, by

relying on the undisputed facts in the PSR to determine the drug

quantity attributed to Fanary for sentencing purposes and that,

accordingly, Fanary’s sentence is reasonable.

               For    these       reasons,     we        affirm     Fanary’s       sentence.

Fanary’s motion to file a pro se supplemental brief is denied.

We   dispense        with   oral    argument        because       the   facts      and    legal



                                               4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5